Citation Nr: 1028919	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
1987 and from October 1992 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in October 2004, and accepted such hearing in lieu of an in-
person hearing before the Board.  See 38 C.F.R. § 20.700(e) 
(2009).  A transcript of the hearing is associated with the 
claims files.

The Board remanded the claim to the Originating Agency in 
November 2009 for further development.  The files have now been 
returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds the case must be remanded once 
again before the Board decides this appeal.

The Veteran believes that his service-connected left shoulder 
disability has caused him to overuse his right arm and thus 
aggravate his right shoulder, and that his claimed right knee 
disorder is similarly due to service-connected disabilities of 
the left knee and both ankles. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing; therefore, the former version of the regulation 
is applicable in this case.

In December 2007 the Board directed that the Veteran be afforded 
a VA examination to determine the nature and etiology of the 
Veteran's claimed right shoulder and right knee disabilities; the 
examiner was asked to provided an opinion with respect to each 
currently present disorder as to whether there is a 50 percent or 
better probability that the disorder is related to the Veteran's 
military service, or was caused or chronically worsened by any 
service-connected disability.  In response to this remand, the 
Veteran was afforded a VA examination in June 2009, but the 
examiner did not provide an opinion with respect to whether the 
claimed disorders were caused by or chronically worsened by any 
service-connected disabilities.  

In November 2009 the Board once again remanded the case, having 
found the June 2009 examination report was not adequately 
responsive to the Board's remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board's remand once again asked the 
examiner to provide an opinion as to whether the Veteran's 
claimed right shoulder and right knee disorders were caused by or 
chronically worsened by any service-connected disability.

In response to the Board's remand the files were reviewed by the 
VA examiner in February 2010.  The examiner stated an opinion 
that the Veteran's service-connected cervical and lumbar spine 
disabilities did not cause or permanently worsen the Veteran's 
claimed disorders.  This is not responsive to the Board's remand, 
since it does not consider whether the Veteran's other service-
connected disabilities (left knee, left shoulder, left and right 
ankles, and to a lesser degree left elbow) may have caused or 
aggravated the claimed right shoulder and right knee disorders.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order; where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance; in such situations 
the Board must remand back to RO for further development.  
Stegall, id.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The claims folders should be returned to 
the June 2009/February 2010 examiner.  The 
examiner should be requested to review the 
claims files and then provide an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's right shoulder 
and right knee disabilities were caused by or 
chronically worsened by any service-connected 
disability, to specifically include the left 
knee, left shoulder, and left and right 
ankles. 

The examiner is asked to specifically address 
the Veteran's theory that his service-
connected left shoulder disability caused him 
to injure or permanently worsen the right 
shoulder through compensatory overuse, and to 
also address the Veteran's theory that his 
service-connected left knee and bilateral 
ankle disabilities caused him to injure or 
permanently worsen the right knee through 
compensatory overuse. 

The rationale for all opinions must also be 
expressed.   

If the June 2009/February 2010 examiner is 
unavailable, the claims folders should be 
forwarded to another physician with 
appropriate expertise, who should be 
requested to provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the person 
providing the opinions.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  The RO or the AMC should then 
readjudicate the Veteran's claims. If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

